Title: To George Washington from Joseph Valentine, 6 August 1764
From: Valentine, Joseph
To: Washington, George



Sir
August 6th 1764

in my Last Letter to you I told you I had in Closd the weights of the Crops of tobaco but in makeing up my Letter I had three others to in Close and I intirely forgot to put in that I have in Closd that to you now and hope it will not be amiss.
I have Seen Jonathan Catlif and have spoke to him a bought the mill stones he tels me the best size is 4 feet over and 14 inches thick Brumswick I think is a good deel Better then he was when I wrote to you Last he sertainly was poysond we have had a fine Refreshing Rain and has nightly Revived our Crop which was almost Burnt up be fore the Rain Came but if the weather suts I am in hopes of makeing a tolarable Good Crop yet and if in my power will have it made Exceeding good ass to the arronoco tobo that gilliam and dite Howl has got I will have it kept by itself and do ass you think proper with it have no more to ad at present but Remain your most humble servent

Joseph Valentine

